Citation Nr: 0711633	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for peptic ulcer disease.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1941 to September 1942, and from February 1945 to May 
1946.  He was held as a prisoner of the Japanese government 
from April 1942 to September 1942.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 22, 2006 letter, the RO advised the appellant that 
his appeal was being transferred to the Board for appellate 
review.  He was further informed that, among other things, he 
could appoint a representative within 90 days of the July 
2006 letter.  In September 2006, the Board received a letter 
from the appellant indicating that he wished to appoint Mrs. 
Mariel Vallejo as his representative.  In order to afford the 
appellant the right to representation, the case must be 
returned to the RO so that the appropriate appointment of 
representation can be completed by the appellant and his 
claims file reviewed by his representative with an 
opportunity to submit argument on his behalf.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant the 
appropriate form to appoint the 
representative of his choice so that he may 
complete and return it to the RO.  When a 
proper designation of representative is 
received, such representative should be 
afforded the opportunity to review the file 
and claims file and submit argument on the 
veteran's behalf.
2.  The RO should then review the claim.  
After completion of any additional 
development which may be necessary, the RO 
should determine if the benefit sought can be 
granted.  If not, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the veteran and his 
designated representative the opportunity to 
respond.  The case should then be returned to 
the Board for appellate review.

The purpose of this remand is to meet due process 
requirements.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter that the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


